DETAILED ACTION
This office action is in response to the application filed on 11/30/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Inventorship
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).



Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 1-20 are objected to because of the following informalities:  
In regards to claim 1, line 17, it appears that “the high side switch and the low-side switch constantly turned OFF” should be “the high side switch and the low-side switch to be constantly turned OFF”.  
In regards to claim 8, line 15, it appears that “controlling a high-side ON time of the high-side switch and low-side switch” should be “controlling a high-side ON time of the high-side switch”.  
In regards to claim 8, line 16, it appears that “the bigger one” should be “whichever voltage is larger”. (The Examiner notes “the bigger one” creates an antecedent issue”) 
In regards to claim 14, line 17, it appears that “the bigger one” should be “whichever voltage is larger”. (The Examiner notes “the bigger one” creates an antecedent issue”) 
In regards to claim 15, line 10, it appears that “the low-side switch constantly turned OFF” should be “the low-side switch to be constantly turned OFF”.  
	Claims 2-7, 9-13 and 16-20 depend directly or indirectly from an objected claim and is/are, therefore, also objected to, for the reasons set above.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 11095207, Yau; Yeu-Torng et al. discloses a power factor correction circuit with burst setting and method of operating the same.
US 20200336062, Chen; Yao-Tsung et al. discloses a transmitting/receiving command method applied between a master controller and a slave controller of a power converter.
US 20210305888, Chen; Yao-Tsung et al. discloses a power controller and control method for LLC resonant converter.
US 20210376714, Tsou; Ming Chang et al. discloses a PFC controller with multi-function node, related pfc circuit and control method.
US 7251146, Aso; Shinji	discloses a direct-current converter having active clamp circuit.

This application is in condition for allowance except for the following formal matters: 
Objections as presented above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE J MOODY whose telephone number is (571)272-5242.  The examiner can normally be reached on M-F 10 AM - 4 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KYLE J MOODY/
Primary Examiner, Art Unit 2838